OPINION OF THE COURT

Per Curiam.

While we affirm this judgment of conviction, we write again to condemn, as forcefully as possible, prosecutorial cross-examination which compels a defendant to state that the police or other witnesses lied in their testimony. In light of the vast number of published judicial decisions criticizing this prosecutorial tactic, it is inconceivable that any prosecutor would be unaware of the impropriety of such conduct. If he is, he fails shamefully in the performance of his public function, as does a superior charged with his training; if he is not, but nevertheless pursues such a course, his conduct raises serious ethical concerns.
Here, the interrogation of the defendant by the prosecutor was patently improper because despite defendant’s obvious reluctance to characterize three police officers as liars, the cross-examination was pursued until the defendant finally agreed that each of the named officers was *623lying. Viewing the record in its entirety, however, it may not be said that the defendant was denied a fair trial. Thus, harmless error analysis is appropriate (People v Crimmins, 36 NY2d 230) and, in our view, the evidence of guilt is overwhelming and there is no likelihood that a new trial would produce a different result (see People v David, 63 AD2d 685).
We have reviewed the other issues raised by defendant on appeal and they are either without merit or do not require reversal.
Accordingly, the judgment should be affirmed.
Dillon, P. J., Callahan, Doerr, Denman and O’Donnell, JJ., concur.
Judgment unanimously affirmed.